Title: From Alexander Hamilton to Elizabeth Hamilton, [5 June 1798]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[New York, June 5, 1798]
I wrote to you, My beloved Eliza, by the Monday’s Post. You will be glad to hear that your dear boys & myself continue in good health & that they thus far behave well. I hope they will continue to do so—for in our mutual love & in them consist all our happiness.
I trust you are by this time arrived & shall impatiently look out for a letter from you. Our public affairs continue to march in a good train; & when you shall return to me my private affairs cannot fail to be in as good a train as I desire them.
Yrs. most faithfully & affec
A HJune 5th 1798
Mrs. Hamilton
